Case 1:16-cv-09517-LAK-KHP Document 275-2 Filed 12/06/19 Page 1 of 2

Exhibit
B

 
Case 1:16-cv-09517-LAK-KHP Document 275-2 Filed 12/06/19 Page 2 of 2

Wendy Eber

 

From: elliot gumaer <ewgumaer@gmail.com>
Sent: Thursday, December 13, 2012 11:24 AM
To: Wendy Eber

Greetings, Wendy. I'm interested in the discussions between Eber's CT counsel and CNB regarding
amortization of the pending Term Loan and in that regard the negotiations you are pursuing with a CT
bank to supersede CNB. Give me a call (or e-mail) at your convenience.

While you're at it I would like a projection of when my last quarter compensation (due in November) will
be paid. Best, Mike

EB-00031246

 
